PER CURIAM.
The question presented is:
"Whether a transcript from the judicial record of a justice court of a sister state may be primary evidence of facts stated where there is not attached to the transcript a certificate of the clerk of the county, having official cognizance of the fact, under the seal of his office, that the person certifying the transcript was on that date a justice of the peace in the county and the signature is genuine, as required by ORS 43.210.”1
As the state concedes, the answer is "no.”
Reversed and remanded.

"A transcript from the record or docket of a justice of the peace of a sister state, the District of Columbia or a territory of the United States, of a judgment given by him, and of the proceedings in the matter before and after judgment is primary evidence of the facts stated if there is attached to the transcript:
"(1) A certificate of the justice having legal custody of the record, that the transcript is complete and correct and the justice who gave the judgment had jurisdiction; and
"(2) A certificate of the clerk of the comity, having official cognizance of the fact, under the seal of his office, that the person certifying the transcript was on that date a justice of the peace in the county and the signature is genuine.” ORS 43.210.